Citation Nr: 0619467	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that rating decision the RO determined that new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability.  The veteran's disagreement with 
the denial of the reopening of the previously denied claim 
led to this appeal.  

In March 2002, the veteran testified at a hearing at the RO, 
presided over by a member of the Board who is no longer 
employed by the Board.  That Board member ordered certain 
development, and the case was later remanded, in November 
2003, for readjudication by the RO.  After the case was 
returned to the Board, the veteran was provided the 
opportunity to have another Board hearing.  In May 2006, the 
Board received notice from the veteran that he does not want 
an additional hearing.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in July 1997, the Board determined 
that new and material evidence had not been received to 
reopen the veteran's low back disability service connection 
claim, which had last been denied in July 1992; the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court), but the Court dismissed the case.  

2.  Evidence received subsequent to the July 1997 Board 
decision includes VA medical evidence of a current low back 
disability, statements from the veteran's family members who 
have reported that the veteran had no back problems prior to 
service and that he has had continuing back pain since his 
release from service, and medical evidence of treatment for 
back problems in the late 1970s; this evidence is new and is 
so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that determined that new and 
material evidence had not been received to reopen the 
veteran's low back disability service connection claim is 
final.  38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the July 1997 Board decision 
denying service connection for a low back disability, which 
was the last final denial with respect to this issue, is new 
and material; the claim for service connection for a low back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005).  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As 
explained below, this decision is limited to reopening of the 
veteran's back claim.  Because the evidence of record is 
sufficient for that purpose, there is no prejudice to the 
veteran in this adjudication without further discussion of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Generally, a claim that has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, that is, for claims filed before 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran is seeking service connection for a low back 
disability and filed his current claim in October 1997.  
Prior to that time, the claim had been denied in April 1982 
and July 1992 rating decisions, neither of which was 
appealed.  In a rating decision dated in June 1996, the RO 
continued to find that new and material evidence had not been 
received to reopen the claim, and that decision was affirmed 
by the Board in a decision dated in July 1997.  The veteran 
appealed to the Court, but in an order dated in January 1999, 
the Court dismissed the veteran's case for failure to 
prosecute.  Therefore, the Board's July 1997 decision is 
final.  38 U.S.C.A. § 7104.

Evidence of record at the time of the July 1997 Board 
decision included the veteran's service medical records, 
which show that the veteran was seen in a dispensary for 
evaluation of low back pain after lifting a heavy bag up 
stairs in October 1973.  The examiner stated there were no 
signs of strain.  He prescribed A-Balm, aspirin, and Robaxin.  
There was no finding concerning the veteran's spine in the 
report of the veteran's February 1975 medical examination for 
release from active duty.  

Other evidence of record consisted of private physician's 
records and letters that refer to low back injuries at work 
in May 1985 and June 1985.  Reports of magnetic resonance 
imaging (MRI) studies performed in June 1986 and November 
1988 showed a herniated disc at the L4-L5 level.  Additional 
records and letters from private physicians and a 
chiropractor referred to a work injury involving lifting 
heavy objects in September 1994.  In June 1995 letter to an 
insurance company, a private physician noted that the veteran 
complained of constant low back pain, which he felt in the 
left flank area and in the right costovertebral angle area.  
He also reported aching in his left leg.  The physician noted 
that imaging studies from October 1994 showed sacralization 
of L5 and some degenerative disc disease at L5-S1, with some 
spurring at the end plates.  The diagnosis was chronic low 
back pain, with prior history of back problems, now more 
symptomatic following a more recent injury.  

Additional evidence received by the RO after the July 1997 
Board decision includes a December 1996 VA MRI report, which 
was not previously of record, as well as VA progress notes 
and reports of other imaging studies, dated from November 
1997 to December 2004.  Other evidence added to the record 
includes:  March 2002 hearing testimony from the veteran; 
statements from the veteran, his family members, and a 
friend; a private X-ray report dated in July 1979; and a 
private physician's statement dated in March 2002.  

The VA medical records added to the record are new in that 
they were not previously of record and are material in that 
they show the presence of current back disability and that it 
includes facet syndrome without myelopathy - lumbar and 
myofacial pain - as well as a herniated nucleus pulposus and 
degenerative disc disease.  This is new evidence, as is the 
statement from the veteran's mother who reported that before 
the veteran joined the service he was in good health and 
after discharge he was always having problems with his back.  
Also new is the veteran's ex-wife's statement that the 
veteran has been complaining of low back pain since February 
1975.  She recalled that the veteran had related the pain to 
a back injury from lifting a heavy mail sacks in service.  
The former spouse added that the veteran's low back pain was 
constant and required back massages nightly for relief.  She 
also reported that this complaint carried on through their 
divorce in 1979.  

In his letter dated in March 2002, O.Z., M.D., stated that he 
had retired from medical practice but that the veteran was a 
patient under his care for a brief period in 1978.  Dr. O.Z. 
stated that his records are in storage and not readily 
available but that his recollection was that the condition he 
treated was a back problem.  In a report dated in September 
1979, a private radiologist reported that X-rays of the 
lumbar spine showed minimal intervertebral disc space 
narrowing at L5-S1, which he said could be seen as a normal 
variant.  The impression was pseudoarthrosis at L5, S1 on the 
left side.  It was noted that Dr. O.Z. was the veteran's 
attending physician.  

While the veteran's March 2002 hearing testimony and the 
statement received from him in October 1997, which are both 
to the effect that he hurt his back in service while carrying 
mail bags up stairs and has had back problems ever since are 
essentially cumulative of the statement he made in his 
substantive appeal prior to the July 1997 Board decision, the 
statements from his mother and ex-wife, which are presumed 
credible for purposes of reopening, indicate the continuing 
presence of back symptoms since service.  Further, the 
statement from Dr. O.Z. and the September 1979 X-ray report 
indicate that the veteran sought medical care for back 
complaints prior to the documented work injuries that 
occurred in 1985 and 1994.  In addition, the VA medical 
records added to the file show current disability.  It is the 
opinion of the Board that this evidence, while it has not 
been purported to prove the claim, does provide a more 
complete record upon which the claim can be evaluated and, 
when considered in conjunction with the evidence previously 
of record, is of such significance that it must be considered 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence has been received sufficient to reopen 
the claim for service connection for a low back disability.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.  


REMAND

Since the claim for service connection for a low back 
disability has been reopened, the claim must be reviewed on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
In light of the veteran's long post-service history of 
intercurrent work injuries involving his low back, coupled 
with his testimony and his family members' statements that 
the veteran has had low back problems since service, the 
Board finds that there is a duty to provide a VA examination, 
which includes a medical opinion addressing the contended 
causal relationship between a current low back disability and 
in-service trauma.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  

In addition, as noted in the decision above, during the 
pendency of the appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000), 
codified at 38 U.S.C. §§ 5100-5103A, 5106, 5107 (West 2002 
&West Supp. 2005).  The statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, and that 
notice must:   (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim(s), or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), rev'd on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  While a letter sent to the veteran by the VA 
AMC in October 2005 addressed these matters, an additional 
letter that fulfills VCAA notice requirements and 
acknowledges that there will be a de novo review of the 
veteran's claim should be provided to him prior to 
adjudication of the claim on a de novo basis.  

More recently, in March 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which 

Accordingly, the appeal is REMANDED for the following 
actions: 

1.  Contact the veteran and provide him 
with notice of the evidence not of record 
that is necessary to substantiate his 
claim for service connection for a low 
back disability.  Notify the veteran of 
what evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and § 5103A.  

Specifically request that the veteran 
provide any evidence in his possession 
that pertains to his claim and has not 
been furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

In conjunction with the foregoing, 
include corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that provides an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
low back disability.  After a review of 
all pertinent records in the claims file, 
to include the veteran's service medical 
records and all post-service medical 
records; the clinical evaluation and any 
tests that are deemed necessary, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any low back disability 
that is currently present had its onset 
in service or is causally linked to any 
incident of active duty, to include the 
low back pain the veteran experienced in 
service in October 1973 while carrying 
heavy mail bags.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a low back 
disability.  If the benefit sought on 
appeal is not granted, issue an 
appropriate supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


